DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments- 35 USC § 102/103
Applicant argues on page 10 that the prior art does not teach the newly amended portions of the independent claims. The rejection has been modified to address the modified claim language. See below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 37-38, 42, 44-46, 50, and 52-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”).
Regarding claims 37, 45 and 53, Taylor teaches:
A system for noninvasively determining patient-specific treatment options (Taylor: Abstract, “models based on noninvasive medical imaging”, “create anatomic and physiologic models, obtain properties”), the system comprising:

at least one computer system including: at least one memory storing instructions; and at least one processor operatively connected to the at least one memory and configured to perform operations (Taylor: page 111), including:

obtaining patient-specific anatomical data (Taylor: pg. 113, Fig. 1, “construction from imaging data”, pg. 113, “lofting a surface through the interpolated curves, and (d ) joining the surfaces together to form a bounded volume", “form solid models for each vessel, which were then joined to form a complete three-dimensional(3D) solid model of the aorta and its branches”; page 123, “image acquisition and processing techniques”);

creating a three-dimensional surface mesh (Taylor: Figure 2) model of a patient's anatomy based on the patient-specific anatomical data (Taylor: pg. 113, Fig. 1, “construction from imaging data”, pg. 113, “lofting a surface through the interpolated curves, and (d ) joining the surfaces together to form a bounded volume", “form solid models for each vessel, which were then joined to form a complete three-dimensional(3D) solid model of the aorta and its branches”; Figure 2);

creating, based on the three-dimensional surface mesh model, a three-dimensional combined surface and volume mesh model that discretizes a surface and a volume of the patient’s anatomy (Taylor: See Figure 2 which depicts a three-dimensional model in the center showing only surface. The blue colored box shows a zoomed in combined surface and volume mesh model that discretizes both the surface and volume of the patient’s aorta. Therefore the combined surface and volume mesh that discretizes the patient’s anatomy is based on the three-dimensional surface mesh; in addition, page 114 second paragraph states, “In the past several years, there has been an increased tendency to utilize 3D segmentation methods, extract triangulated surface meshes, and then generate volumetric meshes”), and that includes at least a first model portion that has a different spatial resolution than at least a second model portion (Taylor: page 114, “because resolution of wall shear stress is often of interest, boundary layer mesh generation techniques can be used to increase mesh density near the vessel wall”; spatial resolution/mesh density is higher near the wall – which is one portion- and lower away from the wall-another portion); and

for each treatment option of one or more treatment options:

adjusting the three-dimensional combined surface and volume mesh model to include a representation of the treatment option (Taylor: Figure 7, “Overview of a simulation-based medical planning approach as applied to designing bypass surgery for patient
with occlusive cardiovascular disease in the aorta and the iliac arteries. Shown from left are (a) magnetic resonance angiography data, (b) preoperative geometric solid model (red ), (c) operative plan (proposed aortofemoral bypass graft shown in yellow)”; part c depicts the adjusted model, the operative plan is the treatment option); and

determining blood flow information for the patient under the treatment option by analyzing the adjusted three-dimensional combined surface and volume mesh model of the patient's anatomy (Taylor: pages 122-123, “physician utilizes computational tools to construct and evaluate a combined image-based anatomic/physiologic model to predict the outcome of alternate treatment plans for an individual patient. For cardiovascular treatment planning, these simulation systems require an integrated set of software tools to model the effect of alternate treatments on blood flow. The key elements of such a system include a human-computer interface, image segmentation, geometric solid-modeling, operative planning, discretization methods, fluid structure
interaction methods, and scientific visualization techniques. Simulation-based medical
planning systems must be efficient and minimize user intervention so that results can be obtained in minutes to hours instead of days to weeks. These systems must also accurately describe the key hemodynamic variables, especially flow rate and pressure”; Figure 7, “Overview of a simulation-based medical planning approach as applied to designing bypass surgery for patient with occlusive cardiovascular disease in the aorta and the iliac arteries. Shown from left are (a) magnetic resonance angiography data, (b) preoperative geometric solid model (red ), (c) operative plan (proposed aortofemoral bypass graft shown in yellow), and (d ) computed blood-flow velocity in the aorta and the proximal end of bypass (103)”; the computed flow after the proposed bypass is the determined blood flow information under the treatment option).

Regarding claims 38, 46, and 54, Taylor teaches:
The system of claim 37, wherein the patient-specific anatomical data includes at least a portion of the aorta and a proximal portion of main coronary arteries (Taylor: Introduction, “Development of image-based modeling technologies for simulating blood flow began in the
late 1990s (1–3)…investigate the pathogenesis of occlusive and aneurysmal disease in the carotid artery (4,), the coronary arteries (6), the aorta (7), and the cerebral circulation (8–10). P”; Figs. 2, 3, 7).

Regarding claims 42 and 50, Taylor teaches:
The system of claim 37, wherein the creation of the three-dimensional combined surface and volume mesh model of the patient's anatomy is further based on one or more patient-specific physiologic parameters (Taylor: Fig. 1, “(e) The solid model was discretized into a finite-element mesh ( gold ) and is shown with the original volume-rendered magnetic resonance angiogram”; page 114, “Automatic Mesh Generation”; Fig. 2).

Regarding claims 44 and 52, Taylor teaches:
The system of claim 38, wherein the patient-specific treatment options include placing a coronary stent in one of the main coronary arteries represented in the three-dimensional model (Taylor: page 126, “Device Design and Evaluation”, “Stents (bare metal or drug-eluting) are structures used to alleviate diminished blood flow to organs beyond an obstruction or stenosis to maintain an adequate delivery of oxygenated blood. The placement of these mechanical structures changes the biomechanical environment of the artery.”).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-41, 47-49, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in “Outflow boundary conditions for three-dimensional finite element modeling of blood flow and pressure in arteries” (“Vignon-Clemental”).
Regarding claims 39, 47, and 55, Taylor teaches:
The system of claim 37, wherein: 

the three-dimensional surface mesh model includes one or more boundary conditions that provide information about the three-dimensional surface mesh model at inflow boundaries, outflow boundaries, or vessel wall boundaries (Taylor: page 113, “the inside boundary of a vessel”, page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”,  page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”);

each of the one or more boundary conditions associated with an inflow boundary is coupled to one or more of a heart model or a lumped parameter model (Taylor: page 113, “the inside boundary of a vessel”, page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”,  page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”; page 115, “lumped heart models”; page 119, “lumped-parameter heart model at the inlet”); 


Taylor does not teach but Vignon-Clemental does teach:
each of the one or more boundary conditions associated with an outflow boundary is coupled to one or more of a distributed model or a lumped parameter model (Vignon-Clemental: Abstract, “outflow boundary conditions imposed to represent the vascular bed downstream of the modeled domain. The most common outflow boundary conditions for three-dimensional simulations of blood flow are prescribed constant pressure or traction and prescribed velocity profiles”; page 3780, “derive appropriate outflow boundary conditions”; page 3784, “Remark 2. The method described above can also be used when the impedance is derived from a  zerodimensional) lumped parameter model”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Taylor (directed to modeling blood flow) and Vignon-Clemental (directed to an outflow boundary) and arrived at modeling blood flow with outflow boundaries. One of ordinary skill in the art would have been motivated to make such a combination “for idealized and patient specific 3D geometries, using physiological values” (Taylor: Conclusions).

Regarding claims 40, 48 and 56, Taylor and Vignon-Clemental teach:
or pressure (Taylor: page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”).


Regarding claims 41 and 49, Taylor and Vignon-Clemental teach:
The system of claim 40, wherein the prescribed value is determined by noninvasively measuring physiologic characteristics of the patient (Taylor: pg. 116, Fig. 3, “Pressure”, “flow”, “impedance”; page 112, “measure blood flow noninvasively”; Abstract, “biomechanical models based on noninvasive medical imaging could provide invaluable data on the in vivo service environment where cardiovascular devices are employed and on the effect of the devices on physiologic function”).

Claims 43 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in view of “Three-dimensional echocardiography: assessment of inter- and intra-operator variability and accuracy in the measurement of left ventricular cavity volume and myocardial mass” (“Nadkarni”).

Regarding claims 43 and 51, Taylor does not teach but Nadkarni teaches:
The system of claim 42, wherein the one or more patient-specific physiologic parameters include blood pressure, patient height, patient weight, or myocardial mass (Nadkarni: page 1258, “myocardial mass measurements were made”, 3.2. “Myocardial mass accuracy”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Taylor (directed to modeling blood flow) with Nadkarni (directed to physiologic parameters) and arrived at modeling blood flow including physiologic parameters. One of ordinary skill in the art would have been motivated to make (Nadkarni: page 1270).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148